Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 09/29/2020.
Claims 1-14 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-11  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al, (JP 2002199738 A).

Regarding claim 1, Suzuki discloses:

A converter designed for being electrically connected to a plurality of electrical phases of an electric network (see Fig. 1, see par [0002], an electric power converter ....), said converter comprising: 
a plurality of rectification branches, each rectification branch comprising a rectifier bridge (see Fig. 1 and 3), comprising a first switching device and a second switching device (see Fig. 1 and 3), the first and the second switching device being electrically interconnected in a region of a common point that is electrically connected to one of the electrical phases of the electric network (see Fig. 1 and 3, connected to the phase network U, V, W...), each rectification branch  being electrically connected to a different electrical phase (see Fig. 1 and 3, connected to the phase network U, V, W...); 
 a voltage branch positioned so as to bypass all the rectification branches (see Fig. 1 and 3, voltage branch that connected to DB1), the voltage branch comprising at least two output capacitors that are positioned in series (see Fig. 1 and 3, capacitors C1 and C2), a midpoint of the two output capacitors being electrically connected to the first switching device and second switching device of each rectification branch by means of an output line (see Fig. 1 and 2, midpoint of C1 and C2 connected to the first switching device and second switching device) ; and  
a device for correcting phase differences between the various electrical phases of the electric network (see Fig. 1 and 2, the transistor DB1), said correction device being designed so as to minimize an electric current flowing in an electrical reference line3 PEUG F684W1 - Preliminary Amendment 17252-00114 14062217.v1Int'l App. No. PCT/FR2019/050730 Preliminary Amendment Filed With the Application of the electric network, the electrical reference line of the electric network being an electrical neutral of the electric network (see Fig. 1 and 2, the transistor DB1, see par [0004], current control circuit on the basis of the inverter output....).


Regarding claim 8, Suzuki discloses:
wherein the first and/or the second switching device of each rectification branch of the converter comprises at least one power transistor (see Fig. 1 and 2).

Regarding claim 9, Suzuki discloses:
wherein the first switching device of each rectification branch comprises two power transistors positioned so as to be in series with respect to one another (see Fig. 1 and 2), and the second switching device of each rectification branch comprises two power transistors positioned so as to be in series with respect to one another (see Fig. 1 and 2).

Regarding claim 10, Suzuki discloses:
wherein said at least one power transistor of each rectification branch comprises a freewheeling diode5 PEUG F684W1 - Preliminary Amendment 17252-00114 14062217.v1Int'l App. No. PCT/FR2019/050730 Preliminary Amendment Filed With the Application positioned between a drain terminal and a source terminal of each power transistor (see Fig. 1 and 2).

Regarding claim 11, Suzuki discloses:
wherein the correction branch of the device for correcting phase differences between the various electrical phases of the electric network is located in parallel with the rectification branches of the converter (see Fig. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-14 rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, (JP 2002199738 A) further in view of Jang et al., (Pub. No. 20130194838 A1).


Regarding claim 12, Suzuki fails to disclose:
wherein the converter comprises an inlet filter for each electrical phase and for the electrical reference line, in order to shape corresponding electrical signals.
Thus, Jang discloses:
wherein the converter comprises an inlet filter for each electrical phase and for the electrical reference line, in order to shape corresponding electrical signals (see Fig. 22, filters LS, [Jang does not disclose an inlet filter for the reference line. However, comprise a inlet filter for the reference line is a design choice, see Shimura et al. (Pub. No. 2017/0047881 A1)]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified an electric power converter of Chi to include an inlet filter for each electrical phase in order to reduce EMI noise (see Jang par [0084]).


Regarding claim 13, Jang discloses:
 	at least one active double bridge 200 of switches (see Fig. 22, S1-S4).

Regarding claim 14, Jang discloses:
wherein the at least one active double bridge comprises an isolation transformer located between an inlet and an outlet of said at least one corresponding active double bridge (see Fig. 22, S1-S4, and transformer TR).

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851